891 F.2d 292
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George SAADY, doing business as G.J. Saady Painting &Protective Coating, Plaintiff/Counter-Defendant-Appellant,v.ROBERT STOREN & ASSOCIATES, INC., et al., DefendantsGTB Associates, Defendant/Counter-Plaintiff-Appellee.
No. 89-2132.
United States Court of Appeals, Sixth Circuit.
Dec. 6, 1989.

Before KEITH, NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
The plaintiff/counter-defendant appeals a judgment in favor of the defendant/counter-plaintiff.   Final judgment was entered for the defendant on August 1, 1989.   Within ten days, the defendant moved for interest, and the judgment was amended to include interest on August 16.   The plaintiff's notice of appeal was filed on September 22.   An order directing the plaintiff to show cause why this appeal should not be dismissed as untimely was entered by this Court on October 17, 1989.   The plaintiff has not responded.


2
This appeal is not timely.   Pursuant to Fed.R.App.P. 4(a)(1), in a civil case the notice of appeal shall be filed within thirty days of entry of the judgment or order being appealed.   The notice of appeal filed on September 22 was not within 30 days of either the judgment entered on August 1 or the amended judgment entered on August 16.   Further the plaintiff has not sought or received from the district court an extension of time to appeal pursuant to Fed.R.App.P. 4(a)(5).   The timely filing of a notice of appeal is a jurisdictional prerequisite which this Court may not waive or extend.   Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978);   Peake v. First National Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).


3
It is therefore ORDERED this appeal is dismissed sua sponte for lack of jurisdiction.   Rule 9(b), Local Rules of the Sixth Circuit.